 

FILED

June 20, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT cobrt

EASTERN DISTRI F
CALIFORMI.

EASTERN DISTRICT OF CALIFORNIA

DEPUTY CLERK

 

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 6:16MJ00025-MJS
Plaintiff, )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
NICHOLAS HARMON, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release _ NICHOLAS HARMON_, Case No. _
6:16MJ00025-MJS_, Charge PROBATION VIOLATION , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
Bail Posted in the Sum of $__

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

Y_ (Other) Conditions as stated on the record.

Issued at Sacramento, CA on June 20,2019 at_2:00 pm

By /s/ Allison Claire

 

Allison Claire
United States Magistrate Judge

Copy 2 - Court

 

 
